DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the surface layer having a width matching the width of the channel of Claim 1 line 9 and Claim 11 line 8, the illuminated fiber woven through the perforations in the surface layer of Claim 23 lines 1-2 and Claim 24 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, 11, 14-19, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to Claim 1, line 9 recites the limitation “covering the fiber with a surface layer having a width matching the width of the channel”.  However, the Specification and Drawings as originally filed do not disclose the relationship of the width of the surface layer as compared to the width of a channel receiving the fiber.  Rather, the surface layer having perforations is shown in Figure 5C, but the channel is not shown, and as discussed in paragraph 28, is not disclosed as including the fiber disposed in a channel.  Furthermore, while the Specification discloses in paragraph 20 that “particular features, structures, or characteristics may be combined in any suitable manner on one or more embodiments without limitation”, sufficient detail providing support for a suitable combination of the fiber being disposed in a channel and a surface layer covering the fiber is not discussed in sufficient detail to provide support for an embodiment including the arrangement of an illuminated fiber disposed in a channel with a surface layer having a width matching the width of the channel and the illuminated fiber secured within the channel.  Therefore, the original disclosure of the present application does not provide support for widths of the surface layer and channel such that the width of the surface layer matches the width of the channel, and furthermore does not provide support for a fiber disposed in and secured in a channel with a surface layer covering the fiber, and such limitations constitute new matter.
With regards to Claim 8, lines 1-2 recites the limitation “step of securing includes heat sealing at least a portion of the illuminated fiber”.  However, as recited in Claim 1, the fiber is covered with a surface layer having a pattern of perforations.  The Specification and Drawings as originally filed do not disclose or show at least heat sealing a portion of the illuminated fiber which is covered by the surface layer.  Rather, the only securing of the fiber disclosed with regards to the embodiment including the surface layer with pattern of perforations is including the stitching [24] as discussed in paragraph 28 of the Specification and seen in Figure 5C, or the fiber is woven through the perforations, as discussed in paragraph 28 of the Specification.  Therefore, such limitation constitutes new matter.
With regards to Claim 11, line 8 recites the limitation “covering the fiber with a surface layer having a width matching the width of the channel”.  However, the Specification and Drawings as originally filed do not disclose the relationship of the width of the surface layer as compared to the width of a channel receiving the fiber.  Rather, the surface layer having perforations is shown in Figure 5C, but the channel is not shown, and as discussed in paragraph 28, is not disclosed as including the fiber disposed in a channel.  Furthermore, while the Specification discloses in paragraph 20 that “particular features, structures, or characteristics may be combined in any suitable manner on one or more embodiments without limitation”, sufficient detail providing support for a suitable combination of the fiber being disposed in a channel and a surface layer covering the fiber is not discussed in sufficient detail to provide support for an embodiment including the arrangement of an illuminated fiber disposed in a channel with a surface layer having a width matching the width of the channel and the illuminated fiber secured within the channel.  Therefore, the original disclosure of the present application does not provide support for widths of the surface layer and channel such that the width of the surface layer matches the width of the channel, and furthermore does not provide support for a fiber disposed in and secured in a channel with a surface layer covering the fiber, and such limitations constitute new matter.
With regards to Claim 18, lines 1-2 recites the limitation “at least a portion of the illuminated fiber is retained in position in the channel via a heat sealing process”.  However, as recited in Claim 11, the fiber is covered with a surface layer having a pattern of perforations.  The Specification and Drawings as originally filed do not disclose or show at least heat sealing a portion of the illuminated fiber which is covered by the surface layer.  Rather, the only securing of the fiber disclosed with regards to the embodiment including the surface layer with pattern of perforations is including the stitching [24] as discussed in paragraph 28 of the Specification and seen in Figure 5C, or the fiber is woven through the perforations, as discussed in paragraph 28 of the Specification.  Therefore, such limitation constitutes new matter.
With regards to Claim 23, lines 1-2 recite the limitation “further comprising the step of weaving the illuminated fiber through the perforations in the surface layer”.  However, Claim 23 depends from Claim 1, which recites on line 12 “securing the illuminated fiber in the channel”.  The Specification and Drawings as originally filed do not disclose or show how the illuminated fiber is secured in the channel and woven through the perforations in the surface layer, since as discussed above sufficient discussion and Drawing showing the arrangement of the illuminated fiber with regards to the channel and surface layer is not provided in the original disclosure.  Therefore, such limitation constitutes new matter.  The examiner notes that Claim 24 includes similar subject matter, but for reasons discussed below, the scope of Claim 24 is unclear.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 24, line 1 recites the limitation “The vehicle of claim 1, wherein the illuminated fiber is woven through the perforations in the surface layer”.  However, Claim 1 lines 1-2 recite the limitation “A method for installing an illuminated fiber as a trim for a vehicle interior surface”, and Claim 11 lines 1-2 recite the limitation “A vehicle including an illuminated fiber positioned along an interior surface”.  Therefore, it is unclear as to whether Claim 24 is intended to depend from Claim 1 and to further limit the method of Claim 1, whether Claim 24 is intended to be an independent claim comprising the vehicle produced by the method of Claim 1 and wherein the illuminated fiber is woven through the perforations in the surface layer, whether Claim 24 is intended to depend from Claim 11 and further limit the vehicle of Claim 11, or whether a different dependency and therefore scope is intended for Claim 24.  Therefore, due to the uncertain dependency and therefore scope of Claim 24, and whether Claim 24 is intended to be independent or dependent, Claim 24 has not been further treated on the merits.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 7, 11, 14, 15, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bayersdorfer (US 6,450,678) in view of Neuner (US 2019/0061614) and Welch et al. (US 2010/0296302).
With regards to Claim 1, Bayersdorfer discloses a method for installing an illuminated fiber as a trim for a vehicle interior surface [11,12,18] (see column 1 lines 10-17), the method comprising: creating a continuous channel in a layer of material located on the vehicle interior surface [11,12,18] (see column 5 lines 20-29 and Figures 1, 2, 4, and 5; a continuous channel is substantially formed in a layer of material located on the vehicle interior surface [18] into which portion [1] is substantially disposed); installing the illuminated fiber [1] (see column 1 lines 10-17, column 3 lines 59-62, and column 6 lines 29-36 and Figures 2 and 4; portion [1] is an optical fiber which is substantially illuminated to emit light for generating light effects) in the channel (see column 5 lines 26-36 and Figures 2 and 4), wherein the illuminated fiber [1] has a circular cross section (see Figure 4) and is at least partially exposed to the interior of the vehicle (see column 1 lines 10-27 and Figure 5) and emits light (see column 1 lines 10-17 and Figures 2, 4, and 5); and securing the illuminated fiber [1] in the channel (see column 3 lines 4-58, column 5 lines 58-67 and column 6 lines 1-4 and Figures 2 and 5).  
Bayersdorfer does not disclose the continuous channel is formed with a laser, and said channel created by the laser has a depth that is less than the thickness of the layer of material so that the walls of the channel facing the illuminated fiber are continuous.
Neuner teaches a continuous channel [17] is substantially formed in a layer of material [11] (see paragraph 31 and Figure 2) located on the vehicle interior surface with a laser (see paragraph 31), wherein said channel [14] created by the laser has a depth that is less than the thickness of the layer of material [11] so that the walls of the channel [17] facing the illuminated fiber [16] are continuous (see paragraph 17 and Figure 2; grooves [17] may be formed to extend into but not through layer [11], in which case the walls of the channel [17] will substantially be continuous).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bayersdorfer to include the continuous channel is formed with a laser, and said channel created by the laser has a depth that is less than the thickness of the layer of material so that the walls of the channel facing the illuminated fiber are continuous, as taught by Neuner.  One would have been motivated to do so in order to provide by a surface treatment, an output structure in various desired sections of the vehicle interior (see Neuner paragraph 22).
Bayersdorfer does not explicitly disclose covering the fiber with a surface layer having a width matching the width of the channel and containing a pattern of perforations so that the fiber is concealed by a portion of the surface layer and is visible through the perforations in the surface layer.
Welch et al. teaches covering the fiber [152] with a surface layer [162] having a width matching the width of the channel (see paragraph 64 and Figure 15B) and containing a pattern of perforations [166] so that the fiber [152] is concealed by a portion of the surface layer [162] and is visible through the perforations in the surface layer [162] (see paragraph 46 and Figures 15A and 15B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bayersdorfer to include covering the fiber with a surface layer having a width matching the width of the channel and containing a pattern of perforations so that the fiber is concealed by a portion of the surface layer and is visible through the perforations in the surface layer as taught by Welch et al.  One would have been motivated to do so in order to create a segmented effect that alternates between lighted perforations and non-lighted portions of the surface layer (see Welch et al. paragraph 46).

With regards to Claim 4, Bayersdorfer, Neuner, and Welch et al. disclose the method as discussed above with regards to Claim 1.
Bayersdorfer further discloses the channel has at least one curve (see Figures 2 and 4; the bottom surface of the channel substantially curves around the bottom of the illuminated fiber [1]). 

With regards to Claim 5, Bayersdorfer, Neuner, and Welch et al. disclose the method as discussed above with regards to Claim 1.
Bayersdorfer further discloses the channel is created in a manner so that the illuminated fiber [1] gives off a pattern of light (see column 1 lines 10-17).

With regards to Claim 7, Bayersdorfer, Neuner, and Welch et al. disclose the method as discussed above with regards to Claim 1.
Bayersdorfer further discloses the step of securing includes stitching a thread [19] over at least a portion of the illuminated fiber [1] (see column 5 lines 58-67 and column 6 lines 1-4 and Figure 5).

With regards to Claim 21, Bayersdorfer, Neuner, and Welch et al. disclose the method as discussed above with regards to Claim 1.
Bayersdorfer does not disclose the surface layer comprises leather.
Welch et al. teaches the surface layer comprises leather (see paragraphs 36 and 46; the portions [51,42] and [51,44] forming the material as discussed with respect to Figure 3 can comprise leather, and the surface layer [162] can comprise the same material as the portions [154,156]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bayersdorfer to include the surface layer comprises leather as taught by Welch et al.  One would have been motivated to do so in order to provide a suitable material for an interior component of a vehicle (see Welch et al. paragraph 36).

With regards to Claim 11, Bayersdorfer discloses a vehicle including an illuminated fiber [1] positioned along an interior surface [11,12,18] (see column 1 lines 10-17), comprising: a continuous channel (see column 5 lines 20-29 and Figures 1, 2, 4, and 5; a continuous channel is substantially formed in the vehicle interior surface [18] into which portion [1] is substantially disposed) formed in a layer of material located on the vehicle interior surface [11,12,18] (see Figures 1, 2, 4, and 5); the illuminated fiber [1] (see column 1 lines 10-17, column 3 lines 59-62, and column 6 lines 29-36 and Figures 2 and 4; portion [1] is an optical fiber which is substantially illuminated to emit light for generating light effects) located in the channel (see column 5 lines 26-36 and Figures 2 and 4), wherein the illuminated fiber [1] is at least partially exposed to the interior of the vehicle (see column 1 lines 10-27 and Figure 5) and emits light (see column 1 lines 10-17 and Figures 2, 4, and 5); and the illuminated fiber [1] being secured in the channel (see column 3 lines 4-58, column 5 lines 58-67 and column 6 lines 1-4 and Figures 2 and 5); and wherein the illuminated fiber [1] has a circular cross section (see Figure 4).  
Bayersdorfer does not disclose the continuous channel is formed with a laser, and said channel created by the laser has a depth that is less than the thickness of the layer of material so that the walls of the channel facing the illuminated fiber are continuous.
Neuner teaches a continuous channel [17] is substantially formed in a layer of material [11] (see paragraph 31 and Figure 2) located on the vehicle interior surface with a laser (see paragraph 31), wherein said channel [14] created by the laser has a depth that is less than the thickness of the layer of material [11] so that the walls of the channel [17] facing the illuminated fiber [16] are continuous (see paragraph 17 and Figure 2; grooves [17] may be formed to extend into but not through layer [11], in which case the walls of the channel [17] will substantially be continuous).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Bayersdorfer to include the continuous channel is formed with a laser, and said channel created by the laser has a depth that is less than the thickness of the layer of material so that the walls of the channel facing the illuminated fiber are continuous, as taught by Neuner.  One would have been motivated to do so in order to provide by a surface treatment, an output structure in various desired sections of the vehicle interior (see Neuner paragraph 22).
Bayersdorfer does not explicitly disclose a surface layer having a width matching the width of the channel and including a pattern of a plurality of perforations covering the fiber so that the fiber is concealed by a portion of the surface layer and is visible through the perforations in the surface layer.
Welch et al. teaches a surface layer [162] having a width matching the width of the channel (see paragraph 64 and Figure 15B) and including a pattern of perforations [166] covering the fiber [152] so that the fiber [152] is concealed by a portion of the surface layer [162] and is visible through the perforations in the surface layer [162] (see paragraph 46 and Figures 15A and 15B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Bayersdorfer to include a surface layer having a width matching the width of the channel and including a pattern of a plurality of perforations covering the fiber so that the fiber is concealed by a portion of the surface layer and is visible through the perforations in the surface layer, as taught by Welch et al.  One would have been motivated to do so in order to create a segmented effect that alternates between lighted perforations and non-lighted portions of the surface layer (see Welch et al. paragraph 46).

With regards to Claim 14, Bayersdorfer, Neuner, and Welch et al. disclose the vehicle as discussed above with regards to Claim 11.
Bayersdorfer further discloses the channel has at least one curve (see Figures 2 and 4; the bottom surface of the channel substantially curves around the bottom of the illuminated fiber [1]). 

With regards to Claim 15, Bayersdorfer, Neuner, and Welch et al. disclose the vehicle as discussed above with regards to Claim 11.
Bayersdorfer further discloses the channel is formed so that the illuminated fiber [1] displays a pattern of light (see column 1 lines 10-17).

With regards to Claim 17, Bayersdorfer, Neuner, and Welch et al. disclose the vehicle as discussed above with regards to Claim 11.
Bayersdorfer further discloses a thread [19] stitched over at least a portion of the illuminated fiber [1] to thereby retain the fiber [1] in position (see column 5 lines 58-67 and column 6 lines 1-4 and Figure 5).
Bayersdorfer does not disclose the thread is stitched through the surface layer.
Welch et al. teaches a thread stitched through the surface layer [162] (see paragraph 46 and Figure 15B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread retaining the fiber of Bayersdorfer to be stitched through the surface layer as taught by Welch et al.  One would have been motivated to do so in order to connect the sides of the material forming the channel about the fiber (see Welch et al. paragraph 46).

With regards to Claim 22, Bayersdorfer, Neuner, and Welch et al. disclose the vehicle as discussed above with regards to Claim 11.
Bayersdorfer does not disclose the surface layer comprises leather.
Welch et al. teaches the surface layer comprises leather (see paragraphs 36 and 46; the portions [51,42] and [51,44] forming the material as discussed with respect to Figure 3 can comprise leather, and the surface layer [162] can comprise the same material as the portions [154,156]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Bayersdorfer to include the surface layer comprises leather as taught by Welch et al.  One would have been motivated to do so in order to provide a suitable material for an interior component of a vehicle (see Welch et al. paragraph 36).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bayersdorfer (US 6,450,678), as modified by Neuner (US 2019/0061614) and Welch et al. (US 2010/0296302), further in view of Cannon (US 2017/0291536; hereafter Cannon ‘536).
 With regards to Claims 9 and 19, Bayersdorfer, Neuner, and Welch et al. disclose the method as discussed above with regards to Claim 1 and the vehicle as discussed above with regards to Claim 11.
Bayersdorfer further discloses the illuminated fiber [1] is connected to a lighting control device (see column 4 lines 30-34).
Bayersdorfer does not explicitly disclose the lighting control device determines the color and intensity of the light to be emitted by the illuminated fiber.
Cannon ‘536 teaches the illuminated fiber [18] is connected to a lighting control device, wherein the lighting control device determines the color and intensity of the light to be emitted by the illuminated fiber (see paragraphs 7, 26, and 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bayersdorfer and the vehicle of Bayersdorfer to include the illuminated fiber is connected to a lighting control device which determines the color and intensity of the light to be emitted by the illuminated fiber as taught by Cannon ‘536.  One would have been motivated to do so in order to produce an impression of dynamics, movement, and/or animation (see Cannon ‘536 paragraph 7).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bayersdorfer (US 6,450,678), as modified by Neuner (US 2019/0061614) and Welch et al. (US 2010/0296302), further in view of Cannon et al. (US 2012/0063154; hereafter Cannon et al. ‘154).
 With regards to Claims 6 and 16, Bayersdorfer, Neuner, and Welch et al. disclose the method as discussed above with regards to Claim 1 and the vehicle as discussed above with regards to Claim 11.
Bayersdorfer does not explicitly disclose the step of installing includes applying adhesive to the channel before installing the illuminated fiber as recited in Claim 6 and adhesive located in the channel for retaining the illuminated fiber as recited in Claim 16.
Cannon et al. ‘154 teaches the step of installing includes applying adhesive to the channel [16] (see paragraph 37 and Figure 3) before installing the illuminated fiber [36] (see paragraphs 14 and 52 and Figure 15; the examiner notes that while Cannon et al. ‘154 does not explicitly disclose installing an illuminated fiber, the light conductor [36] is coupled with light source [34] and Cannon et al. ‘154 does substantially teach the method step of applying an adhesive to the channel [16] before insertion of a lighting device for illuminating a vehicular trim), and an adhesive located in the channel [16] (see paragraphs 14, 37, and 57 and Figure 3) for retaining the illuminated fiber (the examiner notes that while Cannon et al. ‘154 does not explicitly disclose retaining an illuminated fiber, adhesive located in channel [16] is substantially for retaining a lighting device formed by light conductor [36] coupled with light source [34]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of installing of Bayersdorfer to include applying adhesive to the channel before installing the illuminated fiber and the vehicle of Bayersdorfer to include adhesive located in the channel for retaining the illuminated fiber as taught by Cannon et al. ‘154.  One would have been motivated to do so in order to allow a spray adhesive to be utilized to attach a lighting unit within a channel (see Cannon et al. ‘154 paragraph 14).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bayersdorfer (US 6,450,678), as modified by Neuner (US 2019/0061614) and Welch et al. (US 2010/0296302), further in view of Unger et al. (US 2019/0001877).
With regards to Claims 8 and 18, Bayersdorfer and Neuner disclose the method as discussed above with regards to Claim 1 and the vehicle as discussed above with regards to Claim 11.
Bayersdorfer further discloses the step of securing includes sealing at least a portion of the illuminated fiber [1] (see column 5 lines 16-40 and Figures 1 and 2) as recited in Claim 8 and at least a portion of the illuminated fiber is retained in position in the channel via a sealing process (see column 5 lines 16-40 and Figures 1 and 2) as recited in Claim 18.
Bayersdorfer does not explicitly disclose the sealing is heat sealing.
Unger et al. teaches the step of securing includes heat sealing at least a portion of the illuminated fiber [36] (see paragraphs 29 and 32 and Figure 2; at least a portion of the illuminated fiber is substantially secured within portions [40,42] by a heat sealing process) as recited in Claim 8 and at least a portion of the illuminated fiber [36] is retained in position in the channel via a heat sealing process (see paragraphs 29 and 32 and Figure 2 at least a portion of the illuminated fiber is substantially secured within portions [40,42] by a heat sealing process) as recited in Claim 18 .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing of Bayersdorfer to include heat sealing as taught by Unger et al.  One would have been motivated to do so in order to firmly affix a mounting portion about the optical fiber (see Unger et al. paragraph 32).

Allowable Subject Matter
Claim 23 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to Claim 23, the prior art of record fails to disclose or fairly suggest at least covering the fiber with a surface layer having a width matching the width of the channel and containing a pattern of perforations so that the fiber is concealed by a portion of the surface layer and is visible through the perforations in the surface layer and weaving the illuminated fiber through the perforations in the surface layer, in combination with the remaining limitations of Claim 1 from which Claim 23 depends.

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that none of the cited art discloses, teaches, or suggests the claimed invention, particularly that the references fail to disclose a pattern of perforations in the leather and also fail to disclose use of a surface layer that matches the width of the channel, the examiner directs the applicant to the above rejection of at least Claims 1 and 11.  While Bayersdorfer does not explicitly disclose a surface layer having a width matching the width of the channel and including a pattern of a plurality of perforations covering the fiber so that the fiber is concealed by a portion of the surface layer and is visible through the perforations in the surface layer, Welch et al. (US 2010/0296302) teaches a surface layer [162] having a width matching the width of the channel (see Welch et al. paragraph 64 and Figure 15B) and including a pattern of perforations [166] covering the fiber [152] so that the fiber [152] is concealed by a portion of the surface layer [162] and is visible through the perforations in the surface layer [162] (see Welch et al. paragraph 46 and Figures 15A and 15B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875